54 N.J. 96 (1969)
253 A.2d 546
THE CITY OF EAST ORANGE, A MUNICIPAL CORPORATION OF NEW JERSEY, PLAINTIFF-APPELLANT,
v.
TOWNSHIP OF LIVINGSTON, TOWNSHIP OF MILLBURN, BOROUGH OF FLORHAM PARK, ETC., AND ESSEX COUNTY BOARD OF TAXATION, DEFENDANTS-RESPONDENTS.
The Supreme Court of New Jersey.
Argued May 5, 1969.
Decided June 2, 1969.
Mr. Jack Okin argued the cause for appellant.
Mr. Louis Bort argued the cause for respondent Township of Livingston.
Mr. Harold M. Kain argued the cause for respondent Township of Millburn.
*97 Mr. Arthur J. Sills, Attorney Geral of New Jersey, filed a statement in lieu of brief in behalf of respondent Essex County Board of Taxation (Mr. Charles H. Landesman, Deputy Attorney General, of counsel).
The opinion of the court was delivered PER CURIAM.
The City of East Orange sought a declaration that its water reserve property located in defendant municipalities should be assessed as farmland under the Farmland Assessment Act of 1964, L. 1964, c. 48; N.J.S.A. 54:4-23.1 et seq. The trial court found against the City, 102 N.J. Super. 512 (Law Div. 1968), and we certified its appeal before argument in the Appellate Division.
The judgment is affirmed essentially for the reasons given by the trial court. We agree also with the trial court that the matter of valuation under the statute dealing with local taxation of water reserve lands, N.J.S.A. 54:4-3.3, is not involved, and we therefore express no view with respect to it.
For affirmance  Chief Justice WEINTRAUB and Justices FRANCIS, PROCTOR, HALL, SCHETTINO and HANEMAN  6.
For reversal  None.